Citation Nr: 1046238	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-03 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a claimed back 
condition.

 2.  Entitlement to service connection for claimed lipomas.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the RO.

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in October 2010.  The transcript 
has been associated with the claims folder. 

The issue of service connection for lipomas is being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required on 
his part.


FINDING OF FACT

The currently demonstrated lumbar spine degenerative disc disease 
is shown as likely as not to be due to an injury that he 
sustained during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of doubt to the Veteran, his disability 
manifested by degenerative disc disease is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).   


REASONS AND BASES FOR THE FINDING AND CONCLUSION

While certain service treatment records appear to be missing in 
this case, the Board finds the record to be sufficient to decide 
the matter of service connection for a low back disorder.  To the 
extent that this action is favorable to the Veteran, a discussion 
of VCAA is not required at this time.  

Significantly, the Veteran is shown to have manifested complaints 
and findings of right-sided radiculopathy apparently related to 
some form of injury to the lumbar spine during his period of 
active service.  

The Veteran in this regard has provided credible lay statements 
to show that he received extensive medical attention during 
service following the injury and continued to have related low 
back manifestations following service.  

Moreover, the submitted medical evidence establishes that the 
Veteran currently has a large right-sided disc herniation at L5-
S1 and longstanding history of low back pain with significant 
right sciatica.  

The Veteran was not afforded a VA examination to address the 
nature and likely etiology of the claimed low back disorder, but 
the Board finds that the evidence is in relative equipoise in 
showing that the Veteran suffers from lumbar spine degenerative 
disc disease that had its clinical onset in service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for lumbar spine degenerative disc disease is 
warranted.  


ORDER

Service connection for lumbar spine degenerative disc disease is 
granted.  


REMAND

A determination has been made that additional evidentiary 
development is necessary as to the matter of service connection 
for claimed lipomas.  Accordingly, this matter is remanded for 
the following action.

A remand is necessary to afford the Veteran a VA examination in 
connection with his claims.  38 U.S.C.A. § 5103A(d).  The 
applicable law requires VA to deem an examination necessary to 
adjudicate a claim for service connection when there is competent 
evidence that a claimant has a current disability, or persistent 
or recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated with 
the claimant's active service; but, the file does not contain 
sufficient medical evidence for VA to make a decision.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims reviewed 
the criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).   

The three salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in- service 
event, injury, or disease; and, indication that the current 
disability may be associated with service or with another 
service-connected disability.  McClendon at 81.  

The Veteran asserts in this regard that the Veteran manifested 
multiple lipomas in service that were not treated.  Post-service, 
the Veteran is shown to have been diagnosed with lipomas 
beginning in 1997. 

The Veteran testified at a hearing in October 2010 that he had 
lipomas in service that never resolved.

In light of the Veteran's continued complaints, as well as the 
current findings, and some question as to whether the claimed 
disabilities are related to the Veteran's military service, a VA 
examination is required to decide this claim.  38 U.S.C.A. 
§ 5103A; McClendon, supra.   

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take all indicated action 
to obtain any outstanding treatment records 
not on file pertaining to treatment of the 
Veteran for the claimed multiple lipomas.  
All requests for records and their 
responses should be clearly delineated in 
the claims folder.  Any negative search 
result should be noted in the record and 
communicated to the Veteran.  The Veteran 
should be invited to support evidence to 
support his claim.  

2.  The RO then should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
multiple lipomas.  

The claims folder should be provided to and 
reviewed by each examiner in conjunction 
with the examination.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  

The examiners should offer an opinion as to 
whether any current lipoma, at least as 
likely as not (50 percent probability or 
greater) had its clinical onset during the 
Veteran's period of active service.   The 
examiners must provide complete rationale 
for all conclusions reached.

3.  After completing all indicated 
development, the RO should readjudicate the 
remaining claim in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished with 
a Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals











 Department of Veterans Affairs


